The Chancellor.
I have no doubt of the jurisdiction cases private can them to be abated, as well as restrain them from being erected. (Coulson v. White, 3 Atk. 21. East India Co. v. Vincent, 2 Atk. 83.) But this is not to be done until the opposite party has been heard. Lord Hardwicke said, in the case of Ryder v. Bentham, (1 Vesey, 543.) that the Court never makes an order, on motion, to pull down any thing, though it will, sometimes, on motion,' order a thing going on to be stayed.
Motion denied.